Name: 2012/620/EU: Decision of the European Parliament of 10Ã May 2012 on discharge in respect of the implementation of the budget of the European Food Safety Authority for the financial year 2010
 Type: Decision
 Subject Matter: budget;  EU finance;  EU institutions and European civil service
 Date Published: 2012-10-17

 17.10.2012 EN Official Journal of the European Union L 286/367 DECISION OF THE EUROPEAN PARLIAMENT of 10 May 2012 on discharge in respect of the implementation of the budget of the European Food Safety Authority for the financial year 2010 (2012/620/EU) THE EUROPEAN PARLIAMENT,  having regard to the final annual accounts of the European Food Safety Authority for the financial year 2010,  having regard to the Court of Auditors report on the annual accounts of the European Food Safety Authority for the financial year 2010, together with the Authoritys replies (1),  having regard to the Councils recommendation of 21 February 2012 (06083/2012  C7-0051/2012),  having regard to Article 319 of the Treaty on the Functioning of the European Union,  having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (2), and in particular Article 185 thereof,  having regard to Regulation (EC) No 178/2002 of the European Parliament and of the Council (3) establishing a European Food Safety Authority, and in particular Article 44 thereof,  having regard to Commission Regulation (EC, Euratom) No 2343/2002 of 19 November 2002 on the framework Financial Regulation for the bodies referred to in Article 185 of Council Regulation (EC, Euratom) No 1605/2002 on the Financial Regulation applicable to the general budget of the European Communities (4), and in particular Article 94 thereof,  having regard to Rule 77 of, and Annex VI to, its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control and the opinion of the Committee on the Environment, Public Health and Food Safety (A7-0106/2012), 1. Postpones its decision on granting the Executive Director of the European Food Safety Authority discharge in respect of the implementation of the Authoritys budget for the financial year 2010; 2. Sets out its observations in the resolution below; 3. Instructs its President to forward this Decision and the resolution that forms an integral part of it to the Executive Director of the European Food Safety Authority, the Council, the Commission and the Court of Auditors, and to arrange for their publication in the Official Journal of the European Union (L series). The President Martin SCHULZ The Secretary-General Klaus WELLE (1) OJ C 366, 15.12.2011, p. 106. (2) OJ L 248, 16.9.2002, p. 1. (3) OJ L 31, 1.2.2002, p. 1. (4) OJ L 357, 31.12.2002, p. 72. ANNEX EUROPEAN PARLIAMENT RECOMMENDATIONS OVER PAST YEARS European Food Safety Authority 2006 2007 2008 2009 Performance No risk assessment or defined appropriate performance indicators, or documented systems or internal control procedures governing its activities n.a. Calls on the Authority to set SMART objectives and RACER indicators, as well as to make a Gannt diagram   promoting a results-oriented approach  Advises the Authority to strengthen the planning and monitoring of budget processes relating to differentiated appropriations  Underlines the need for the authority to ensure that its advice is of a high quality and is independent. Recommends measures to further foster and monitor internal rules on declarations of interest by staff or the authority and by experts working for the Authority  Requests that the Court of Auditors undertake performance audits on the Authority Budgetary and financial management/Procurement  The annuality principle was not strictly observed: A large number of transfers were made with a high concentration of them at the year-end (31 of the 49 transfers)  Weaknesses in the procurement procedures: the selection criteria were not stated; the price-evaluation method not defined till the evaluation procedure was under way; vague description of the quality criteria  The annuality principle was not strictly observed: weaknesses in the programming, the programming and the budgeting of the planned activities  Weaknesses in the budgetary management: in respect of the contributions given by the Commission to Croatia and Turkey (pre-accession strategy), they should have been treated as assigned revenue in the budget. None the less, they were treated as if they were part of the normal Community subsidy  The annuality principle was not strictly observed: weaknesses in programming, monitoring contractual deadlines and the Authoritys budget   (1) Calls on the Authority to improve its budget management in order to reduce its carry-over amount: 23 % in 2008; 16 % in 2007; 20 % in 2006; (2) A high amount of commitments had to be cancelled (37 % of commitments for operational activities carried over from 2007 and 26 % from 2006)  Calls on the Commission to examine ways of ensuring that the principle of needs-based cash management is implemented in full   high cash reserves (EUR 19 990 492,26)  Calls on the Authority to strengthen the budget processes related to its differentiated appropriations and planning and monitoring of its multiannual implementation  Urges the Authority it improves its budget management in order to reduce its high carry-over amounts, stresses that the Court of Auditors has flagged up carry-overs of appropriations to the following year, this situation demonstrates weaknesses in the Authoritys contract management and monitoring of the remittance of reports and cots statements  Court of Auditors pointed out that commitments for operational activities carried over from the previous year had to be cancelled, urges the Authority to remedy this situation and to notify the Court of Auditors of the measures taken  Notes that the Court of Auditors reported difficulties in the implementation of the 2009 work programme, calls on the Authority to take the necessary measures to remedy these deficiencies Human resources No realistic recruitment objectives  The Authority was able to achieve its recruitment objectives and fill 273 of the 300 posts in its establishment plan: the audit of the recruitment procedures showed that in general neither the weightings of the selection criteria to be applied nor the threshold scores for going on to the next stage of the competitions had been decided upon by the selection board before the deadline fixed in the vacancy notice n.a. n.a. Internal audit n.a. n.a. 20 out of the 25 recommendations (80 %) made by the IAS and the IAC have been implemented  Is concerned that out of the 48 recommendations, one is considered critical, 27 very important and 20 important but no information has been given to the discharge authority on the content of these recommendations, urges the Executive Director of the Authority to provide this information  Reiterates its demand for the Authority to take appropriate measures in cases of conflicts of interest, invites the Authority to initiate a survey of the potential conflicts of interest of its leading scientists, board, and panel members, so that possible omissions in the declarations of interest can be detected and followed by action in a timely manner